Citation Nr: 1625336	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-33 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot disability.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a burn of the left arm. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Unfortunately, the Board was unable to produce a transcript of the proceeding because of difficulties with the recording system.  In an April 2014 letter, the Board informed the Veteran that a transcript of the hearing could not be prepared due to technical difficulties and provided the Veteran an opportunity to request another hearing.  The Veteran did not respond to the April 2014 letter. 

In October 2014, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for a right foot disability and whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a burn of the left arm are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's currently diagnosed hearing loss had its onset during active duty service, manifested within one year of separation from service, or is otherwise etiologically related to service.  

2.  The evidence does not demonstrate that the Veteran's tinnitus had its onset during active duty service, manifested within one year of separation from service, or is otherwise etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria to establish entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a September 2009 letter.  

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records relevant to the audiological issues to be addressed below, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in December 2009, with a subsequent addendum opinion provided in March 2015.

As previously noted above, in April 2014, the Veteran was provided another opportunity for a Board hearing and the Veteran did not respond.  As such, the Board will adjudicate the claims based on the evidence of record.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection

The Veteran contends that his current bilateral hearing loss and tinnitus developed as a result of his in-service duties as a missile launcher crewman and full-time operation of generators without adequate hearing protection.  See June 2009 and July 2010 statements.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include sensorineural hearing loss and tinnitus.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).]

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
U. S. Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted and § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley, 5 Vet. App. at 159.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-60.

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Military personnel records reflect that his military occupational specialty (MOS) was Hawk Missile Crewman, and that he served in Korea from February 1968 to March 1969.  No combat awards or medals are identified.  See DD Form 214.

Service treatment records (STRs) document that according to a June 1967 enlistment examination, the Veteran's audiometric testing results, upon conversion from American Standards Association (ASA) units to International Standards Organization (ISO) units, showed elevated decibel levels bilaterally, but no hearing loss disability for VA purposes.  There were two complaints of ear-related problems in April 1968 for pain in the right ear and pressure in both ears.  No ear-related diagnosis was made and no subsequent treatment for ear problems was documented.  At the Veteran's September 1969 separation examination, no audiometric testing was performed.  His whisper voice testing was 15/15 bilaterally.  Normal ears clinical evaluation results were noted.  In his associated report of medical history, the Veteran affirmatively denied hearing loss, but reported ear, nose, or throat trouble.  No specific explanation for this report was noted, but the Veteran wrote that he was in good health.  

Available VA treatment records document that the Veteran first sought treatment for pain in both ears in April 2009.  At a May 2009 VA audiology clinic visit, the Veteran reported having pain in his right ear and right ear tinnitus accompanied with headaches.  According to a May 2009 VA progress note, the audiologist noted that the puretone threshold testing results taken in April 2009 and at the current evaluation, which found bilateral sensorineural hearing loss, were not consistent with speech recognition test and word recognition test results.  A June 2009 VA audiology progress note found normal hearing level sensitivity bilaterally.  

In December 2009, the Veteran underwent a VA audiological examination.  The Veteran reported his in-service history of noise exposure without hearing protection and post-service history of occupational noise exposure.  No recreational noise exposure was noted.  He described having recurrent tinnitus since military service.  Following an objective evaluation, including puretone threshold testing, the examiner diagnosed the Veteran with hearing loss and found that his tinnitus was a symptom associated with the hearing loss.  Based on consideration of the Veteran's configuration of hearing loss, reported noise exposure, age, medical conditions and a review of his claims file, the examiner opined that the Veteran's hearing loss and tinnitus are less likely than not caused by or a result of military noise.  Additionally, the examiner concluded that the Veteran's degree of hearing loss was mild bilaterally, which was not consistent with noise-induced hearing loss.  

In compliance with the October 2014 Board remand, VA obtained an addendum opinion in March 2015.  Upon reviewing the Veteran's medical records, the examiner determined that the Veteran's hearing loss was not disabling for VA purposes.  This finding conflicts with the objective test results obtained during the December 2009 VA examination, which clearly showed that the Veteran's bilateral hearing was disabling for VA purposes based on speech recognition scores of 84 percent in the right ear and 80 percent in the left ear.  However, the March 2015 examiner did note that the Veteran currently had bilateral presbycusis.  Based on a review of the Veteran's STRs, the examiner found no evidence of any acoustic trauma or constant pathologic tinnitus.  Examining the April 1968 ear complaints, the examiner concluded that the Veteran likely had an eustachian tube dysfunction not associated with cochlear damage, tinnitus, or permanent sensorineural hearing loss bilaterally.  The examiner found that the December 2009 audiometric testing results were similar to the in-service records.  Overall and citing current medical literature, the examiner opined that neither the Veteran's hearing loss nor tinnitus had an etiology related to active duty service.  

Based on a careful review of subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claims for bilateral hearing loss and tinnitus.  The evidence shows that the Veteran has current diagnoses for bilateral sensorineural hearing loss and tinnitus.  In addition, the Board finds that the Veteran, based on his MOS, was exposed to some level of noise during his active duty service.  However, the question remains whether the Veteran was exposed to sufficient noise during his active duty service to result in acoustic trauma leading to his current development of bilateral sensorineural hearing loss and tinnitus.  

The Board finds that the March 2015 VA examiner's opinion is the most probative evidence as to the etiology of the Veteran's current bilateral hearing loss and tinnitus.  At the outset, the Board recognizes that the March 2015 VA examiner erroneously described the Veteran's hearing loss as not disabling for VA purposes.  Clearly, as the examiner referred to the Veteran currently having presbycusis, the examiner recognized that the Veteran did have a current hearing loss disability.  Furthermore, based on the December 2009 objective test results, the Veteran's speech recognition scores qualify as a hearing disability for VA purposes under 38 C.F.R. § 3.385.  Therefore, the Board finds that ultimately, the March 2015 VA examiner did provide an opinion based on the correct objective findings.  

In concluding that the Veteran's bilateral hearing loss and tinnitus were not the result of his military noise exposure, the March 2015 VA examiner found no evidence of in-service acoustic trauma and determined that the in-service audiometric test results were similar to the December 2009 audiometric test results.  Furthermore, the examiner found that the Veteran's in-service ear complaints were an eustachian tube dysfunction, which was not related to cochlear damage, sensorineural hearing loss or tinnitus.  In essence, the examiner concluded that the Veteran's hearing loss was due to his age, and not any military noise exposure.  The Board finds that the March 2015 VA examiner's opinion provides a sufficient rationale as it was based on a thorough review of the evidence, including consideration of the Veteran's medical records, his account of in-service noise exposure, and reference to medical literature.  Thus, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus on a direct basis.  

The Veteran contends that his exposure to hazardous noise in service caused his bilateral hearing loss and tinnitus.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Veteran is not competent to relate his current bilateral hearing loss and tinnitus to either his in-service noise exposure or his in-service ear problems.  Such assertions are too medically complex to be made on lay observation alone.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran's assertion that his bilateral hearing loss and tinnitus are the result of his in-service noise exposure is not deemed competent.

The Board has considered whether the Veteran is entitled to service connection on a presumptive basis under 38 C.F.R. § 3.307(a) or 38 C.F.R. § 3.303(b), for bilateral sensorineural hearing loss or tinnitus.  Here, the evidence does not demonstrate that the Veteran's hearing loss or tinnitus manifested to a degree of 10 percent or more within one year from separation.  Indeed, the record shows that the Veteran's first documented post-service complaint of any ear problems was in 2009, more than 40 years after his discharge.  In addition, the Veteran did not specifically assert that he has had continuous symptoms of hearing loss since service.  He did, however, at his December 2009 VA examination report having tinnitus symptoms since service.  Nevertheless, the clinical evidence does not support a finding that the Veteran experienced any damage to his ears through illness or noise that would be consistent with continuous symptoms of tinnitus or hearing loss.  The December 2009 VA examiner related the Veteran's tinnitus to his hearing loss which he found not to be of service origin.  Thus, the Board finds that service connection for bilateral hearing loss and tinnitus would also not be warranted under 38 C.F.R. § 3.307(a) or on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b).  

In summary, the Board finds that the Veteran is not entitled to service connection for his bilateral hearing loss or tinnitus on a direct or presumptive basis.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

	Right Foot Disability

Based on the October 2014 Board remand, VA provided the Veteran with an April 2015 VA examination for his claimed right foot disability.  The examiner diagnosed the Veteran with right hammertoes and right hallux rigidus.  In concluding that the Veteran's current right foot disability was not related to his active duty service, the examiner referred to July 2009 VA podiatry clinic notes, VA operative report, and VA x-ray report.  None of these records are currently associated with the Veteran's claims file.  In addition, based on the evidence listed in the January 2010 rating decision, December 2011 statement of the case and July 2015 supplemental statement of the case (SSOC), it appears that the RO has also not had an opportunity to review these records.  As there are clearly records missing from the Veteran's claims file, on remand, these records must be obtained and associated with the claims file for the Board to review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, the April 2015 examiner, in providing the opinion, relied on a lack of documented treatment for right foot trauma during service.  In a July 2010 statement, the Veteran explained that he had fallen and hurt his right toe while serving in Korea, but never complained about it.  The Veteran is competent to report his in-service right foot injury.  The examiner cannot ignore lay evidence of an in-service injury and base an opinion that there was no relationship to service solely on the lack of corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  On remand, the AOJ must obtain an addendum VA opinion that addresses that the Veteran's lay assertions of his in-service right foot disability.  

	Request to Reopen Claim for Service for Residuals of a Burn of the Left Arm

As discussed above, the claims file does not include all of the Veteran's VA treatment records.  In addition, the record shows that the Veteran is currently in receipt of Social Security Administration (SSA) disability benefits, however, no SSA records have been associated with the claims file.  As these records may provide evidence to substantiate the Veteran's claim, on remand, the AOJ, in addition to obtain outstanding VA treatment records, should request any available SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records that are not currently of record, including treatment records from Bay Pines VA Medical Center from October 2007 to August 2010 and from June 2015 to the present.  Associate all records with the claims file.  

2.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.  

3.  Only after completing the above, to the extent possible, obtain a VA addendum opinion from the April 2015 VA examiner, or another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current right foot disability is related to a foot injury in service.  

In providing the above opinion, the examiner should address the Veteran's lay assertions of his in-service right foot injury.  

A complete rationale for any opinion expressed must be provided.  

4.  If new medical records of treatment for a left arm burn are obtained, schedule the Veteran for a VA examination of his left arm.  The claims file must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  

The examiner should diagnose any current disability of the left arm, to include any disability of the muscles or nerves, and any scars.  The examiner should state whether any such disability is at least as likely as not (50 percent or greater likelihood) related to a burn in service.  

The examiner must elicit from the Veteran the history of symptoms of his disability and consider them in rendering the opinion.  The examiner should provide a detailed rationale for the opinion.  If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

5.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


